Appeal by petitioner from an order of the County Court, Suffolk County (Copertino, J.), dated September 29,1983, which denied his application for an order vacating a subpoena duces tecum directed at him. Order reversed, and matter remitted to the County Court, Suffolk County, for further proceedings in accordance herewith. Determination of the validity of petitioner’s assertion of his client’s privilege against self incrimination depends upon the existence and nature of the documents allegedly in petitioner’s possession, which existence he will neither admit nor deny *758for fear of losing the privilege by waiver. As was agreed at oral argument of this appeal, the problem may be resolved without detriment to the rights of the parties involved by an in camera inspection of the alleged documents. Accordingly, the matter is remitted to the County Court, Suffolk County, for such inspection, and a hearing if found to be necessary, in order to determine the applicability of the privilege against self incrimination to the particular documents, if any, in petitioner’s possession (see State of New York v Carey Resources, 97 AD2d 508). Mollen, P. J., Titone, O’Connor and Niehoff, JJ., concur.